76 F.3d 375
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Matthew RIVENS, Plaintiff-Appellant,v.Jerry DUNN;  T.W. Lindsey;  G.W. Butt, Defendants-Appellees.John A. KOSMA, Plaintiff-Appellant,v.Jerry DUNN, Supervisor, Bland Correctional Center;  T.W.Lindsey, Bland Correctional Officer;  G.W. Butt,Officer, Bland Correctional Center,Defendants-Appellees.
Nos. 95-7778, 95-7814.
United States Court of Appeals, Fourth Circuit.
Submitted:  January 18, 1996.Decided:  February 8, 1996.

Matthew Rivens, John A. Kosma, Appellants Pro Se.  Jill Theresa Bowers, Office of the Attorney General of Virginia, Richmond, VA, for Appellees.
Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellants appeal from the district court's orders denying relief on their 42 U.S.C. § 1983 (1988) complaints.   We have reviewed the records and the district court's opinions and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Rivens v. Dunn, No. CA-94-1102-R;  Kosma v. Dunn, No. CA-94-944-R (W.D.Va. Oct. 31, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED